Citation Nr: 0523271	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased, compensable evaluation for scar 
residuals of excised skin cancer of the face and ears.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from May 1954 to 
February 1985.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The veteran herein has sought an increased rating for his 
service-connected scar residuals of excised skin cancer of 
the face and ears in part based on alleged residuals of 
excised cancers of the low back and left shoulder.  The RO 
has separately addressed in a September 2003 rating action 
claims of entitlement to service connection for residuals of 
basal cell carcinoma of the low back and left shoulder.  The 
RO then denied those claims for service connection, and the 
veteran did not appeal.  The claim for an increased rating 
for scar residuals of excised skin cancer of the face and 
ears which is the subject of this appeal is limited to those 
already-service-connected scar residuals, and not other 
residuals of other cancers.  If the veteran wishes to pursue 
claims based on other cancers, he is directed to submit 
appropriate claims at the RO level.  


FINDINGS OF FACT

1.  No more than slight disfigurement from the service-
connected scars on the veteran's nose and ears is shown.

2.  The veteran's service-connected nose and ear scars do not 
exhibit a single characteristic of disfigurement as defined 
by governing regulation.


CONCLUSION OF LAW

A compensable disability rating is not warranted for the 
veteran's service-connected scar residuals of excised skin 
cancer of the face and ears.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000); 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.  
The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA fulfilled these requirements by issuance of a VCAA letter 
in May 2002.  This development letter appropriately notified 
the veteran what VA would do and what he must do in 
furtherance of his claim.  The letter also informed the 
veteran with specificity what would be required for his claim 
for an increased evaluation for scar residuals of excised 
skin cancer of the face and ears to be granted, and 
explicitly asked the veteran to submit pertinent evidence he 
had, particularly contemporaneous medical evidence reflecting 
the severity of the disability, and to inform of the 
existence of recent treatment.  By that letter as well as the 
appealed August 2002 rating action and a September 2003 
statement of the case, the veteran was informed of 
evidentiary and procedural development in the course of his 
appeal, and of evidentiary bases for current ratings 
assigned.  

Responsive to the VCAA letter, the veteran informed by a June 
2002 submission that all pertinent medical records had been 
submitted in support of his claim.  

The Board notes that a December 2000 VA treatment record 
informs that the veteran received general medical treatment 
from a private physician in Merritt Island, Florida.  
However, the veteran was explicitly asked to inform of 
private treatment he had received for his claimed residuals 
of cancer of the face and ears, and he informed of no private 
treatment.  Hence, the Board concludes that the veteran did 
not receive private pertinent treatment for these claimed 
disorders, and there is no reasonable possibility that 
seeking those Merritt Island records of private general 
medical treatment will further the veteran's claim.  Hence, 
further development to seek those general treatment records 
is not warranted.  

Recent VA treatment records, including for excision of 
additional skin cancers and monitoring of the veteran's skin, 
have been obtained and associated with the claims folder.  
These include records of recent VA skin treatment up to 
December 2003, as submitted by the veteran's representative 
in February 2004 with waiver of RO review prior to Board 
adjudication.  The veteran was afforded VA examinations to 
address his scar residuals of excised skin cancer of the face 
and ears in July 2002 and August 2003, and these, taken 
together with all the evidence of record, adequately 
addressed the veteran's scar residuals of excised skin cancer 
of the face and ears.  

The veteran was afforded the opportunity of hearings to 
address his claim.  Though he was, owing to a missed hearing, 
granted a motion for rehearing before the Board, he failed to 
report for that new hearing scheduled in June 2005.  The 
notice of that hearing was sent to his last known address of 
record.  That new hearing was the basis for a Board remand in 
January 2005.  The Board notes in this regard that "[T]he 
duty to assist is not always a one-way street.  If a veteran 
(appellant) wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran (appellant) in 
the development of a claim, that duty is not limitless.  In 
the normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of their whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).

Hence, all reasonable efforts have been undertaken to afford 
the veteran the opportunity to further his claim, including 
by testimony, and there is no indication that additional 
development efforts will further his claim.  

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the VCAA notice was afforded the veteran after that 
initial adjudication.  Nonetheless, the Board finds no actual 
prejudice to the veteran, since the veteran was afforded 
thorough notice of the assistance to be provided him and of 
the evidence required to support his claim, as well as notice 
of the procedural and evidentiary development undertaken, 
with ample opportunity to timely respond and develop his 
claim with VA's assistance.  The Board notes, however, that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) are still 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error does not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Factual Background

By a November 1985 rating action the RO granted service 
connection for scar residuals of basal cell carcinoma excised 
from the veteran's skin.  The RO then noted that this was 
based on VA examination findings.  The pertinent VA 
examination in August 1985 noted that the veteran had skin 
cancers removed from the nose and ears in service in 1983, 
and that scars remained from those excisions.  

With his submitted March 2002 claim for an increased rating 
for residuals of skin cancer of the face and ears, the 
veteran included a February 2002 pathology report, which 
informed of tissue samples removed from multiple parts.  
These included the left shoulder, the left knee, and the 
glabella, which is the flat portion between the brow ridges.  
Only the glabella is part of the area which is the subject of 
the current rating on appeal.  From the glabella was removed 
a complete, irregular tissue one-half-centimeter in area.  
That tissue was assessed as an inflamed intradermal nevus, 
not a skin cancer.  Because that tissue was not a residual of 
cancer and hence is not service-connected, it cannot be the 
basis of an increased rating for the service-connected 
residuals of skin cancer of the face and ears.  

At a July 2002 VA examination the veteran's history of skin 
cancer was noted.  The examiner observed a less-than-a-
half-centimeter brownish scar on the left ear near the 
tympanic membrane, and a less-than-a-quarter-centimeter scar 
on the left nasal border.  There was a quite nicely healed 
scar, which was very faint and approximately one centimeter 
in size at the tip of the nose.  None of these scars was 
tender to palpation and none had drainage.  None of these was 
significant scarring.  In a July 2002 addendum to the 
examination report, the examiner noted that the scarring 
observed, including that on the face and on other parts of 
the body, was mild or no scarring with no restrictive borders 
and no symptomatic areas.  

At an August 2003 VA examination, the examiner noted that a 
November 2001 pathology report determined that tissue removed 
from the left ear was an inflamed intradermal nevus and not 
skin cancer.  The examiner further noted that there was no 
history of removal of any skin cancer of the face and ears.   

The claims file also contains October 2003 and December 2003 
VA treatment records.  The October 2003 record noted the 
veteran's current lesions.  There were few lesions of the 
face and waist, a brown hyperkeratotic plaque on the left 
ear, hyperkeratotic papules of the left and right temple and 
left cheek, crusted papules of the left waist, and seborrheic 
keratosis versus actinic keratosis of the right and left 
temples/ left cheek.  All of these were shaved, with 
cryotherapy to be considered if the keratotic lesions 
returned.

The December 2003 record showed that the veteran had 
scattered, pink keratotic papules of the face and upper arms; 
scattered light-brown stuck-on papules of the face and upper 
trunk; and pink, scaly plaques of the inner thighs and in the 
toe web and plants of the feet.  These, respectively, were 
assessed as actinic keratosis, seborrheic keratosis, and 
tinea pedis and tinea cruris.  The first were treated with 
liquid nitrogen, the second required no treatment, and the 
third were treated with antifungal cream.  

Law and Analysis 

The veteran contends that his service-connected scar 
residuals of excised skin cancer of the face and ears warrant 
a compensable evaluation.  In a November 2003 statement, the 
veteran's representative noted that the veteran had had 
multiple treatments for recurrence of lesions of the left 
shoulder.  The representative explained that the veteran 
believed that a compensable rating was in order based on the 
need for annual screenings and the frequent and recurring 
nature of the disorder.  As the veteran's representative 
noted, treatment records from July 1993 through November 2001 
show multiple biopsies, excisions, and treatments for a 
recurring skin condition.  

The Board notes that the basal cell carcinoma of the left 
shoulder and low back have been denied service connection by 
the RO by a September 2003 rating action, and are not the 
subject of the current appeal.  Skin lesions, or residual 
scars, in those skin areas are not the subjects of this 
rating.  This rating is limited to residuals of skin cancer 
of the face and ears.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

At the time the veteran filed his claim for an increased 
evaluation, the pertinent rating criteria provided that scars 
such as the ones under consideration were to be rated based 
upon the resulting disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The noncompensable 
disability rating reflected slight disfigurement of the head 
or face.  Moderately disfiguring scars would have been 
assigned a 10 percent disability rating.  A 30 percent 
disability rating would have been warranted in the case of 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability rating would have been 
warranted in the case of a scar which was completely 
disfiguring or resulted in an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2001).

Effective August 30, 2002, the rating criteria were revised.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent 
evaluation.  One characteristic of disfigurement warrants the 
assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).   However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The veteran has not contended that his scars residuals of 
basal cell carcinoma removed from the nose and ears has 
worsened or become more disfiguring.  Rather, he contends 
that he should be granted an increased, compensable 
disability rating based on additional skin cancers that have 
required excisions, and based on the trouble involved in 
ongoing monitoring of his skin and medical care of his skin 
including removal of any additional skin cancers.  However, 
the veteran is only service connected for the scar residuals 
of the basal cell carcinomas of the nose and ears removed in 
service, and not for any additional skin features or skin 
cancers.  Further, the requirement of medical monitoring and 
treatment due to the possibility of future cancers has no 
relevance to the rating to be assigned for scar residuals of 
the already excised cancers.  

The Board is satisfied that the July 2002 VA examination 
adequately addressed the veteran's residuals of excision of 
basal cell carcinomas of the nose and ears.  As detailed 
above, those residuals are at most minimally disfiguring, and 
do not warrant a compensable rating under either the old or 
new rating criteria for disfiguring scars of the head, face, 
and neck.  The scars have not been shown to be more than 
minimally visible or minimally disfiguring, and without those 
characteristics of disfigurement notable under the new 
Diagnostic Code 7800 - to include larger size, surface 
contour elevated or depressed on palpation, scar adherence to 
underlying tissue, abnormal skin texture, or underlying soft 
tissue missing.  In this case, in the absence of complaints 
by the veteran of significant disfigurement of the face or 
ears and in the absence of any findings of disfigurement by 
the VA examiners, the Board finds that unretouched color 
photographs are unnecessary for the present adjudication, 
since the characteristics of disfigurement are not shown and 
hence need not be evaluated visually.  The evidentiary record 
is plain in showing the absence of compensable scar residuals 
of inservice excision of basal cell carcinoma of the nose and 
ears, under both old and new rating criteria.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001 and 2004).  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a compensable rating for service-connected 
scar residuals of excised skin cancer of the face and ears is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


